UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7704



GUY T. LEGRANDE,

                                            Petitioner - Appellant,

         versus


NORTH CAROLINA ATTORNEY GENERAL,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. Frank W. Bullock, Jr.,
Chief District Judge. (CA-96-940)


Submitted:   April 29, 1998                   Decided:   May 6, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Guy T. LeGrande, Appellant Pro Se. William Norris Farrell, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity, deny in forma pauperis status, and dismiss the appeal on the

reasoning of the district court. LeGrande v. North Carolina Attor-
ney General, No. CA-96-940 (M.D.N.C. Nov. 17, 1997). We also deny

Appellant's motion for judicial notice, his motion for stay of

execution, and his motion for dismissal of all charges. We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2